*246Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Debra Mayes appeals the district court’s order granting the Defendant’s Fed. R.Civ.P. 12(b)(6) motion to dismiss her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mayes v. United Steel Workers, No. 3:11-cv-00149-GCM (W.D.N.C. Aug. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.